                        UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                             Charlottesville Division

    ELIZABETH SINES, SETH WISPELWEY,
    MARISSA BLAIR, APRIL MUNIZ,
    HANNAH PEARCE, MARCUS MARTIN,
    NATALIE ROMERO, CHELSEA
    ALVARADO, and JOHN DOE,

                           Plaintiffs,
    v.

    JASON KESSLER, RICHARD SPENCER,
    CHRISTOPHER CANTWELL, JAMES
    ALEX FIELDS, JR., VANGUARD
    AMERICA, ANDREW ANGLIN,           Civil Action No. 3:17-cv-00072-NKM
    MOONBASE HOLDINGS, LLC, ROBERT
    “AZZMADOR” RAY, NATHAN DAMIGO,
    ELLIOT KLINE a/k/a/ ELI MOSLEY,
    IDENTITY EVROPA, MATTHEW          JURY TRIAL DEMANDED
    HEIMBACH, MATTHEW PARROTT a/k/a
    DAVID MATTHEW PARROTT,
    TRADITIONALIST WORKER PARTY,
    MICHAEL HILL, MICHAEL TUBBS,
    LEAGUE OF THE SOUTH, JEFF SCHOEP,
    NATIONAL SOCIALIST MOVEMENT,
    NATIONALIST FRONT, AUGUSTUS SOL
    INVICTUS, FRATERNAL ORDER OF THE
    ALT-KNIGHTS, MICHAEL “ENOCH”
    PEINOVICH, LOYAL WHITE KNIGHTS OF
    THE KU KLUX KLAN, and EAST COAST
    KNIGHTS OF THE KU KLUX KLAN a/k/a
    EAST COAST KNIGHTS OF THE TRUE
    INVISIBLE EMPIRE,

                           Defendants.



    [PROPOSED] ORDER SEALING CERTAIN EXHIBITS TO PLAINTIFFS’ MOTION
    TO COMPEL DEFENDANT NATIONAL SOCIALIST MOVEMENT TO DISCLOSE
       CUSTODIANS OF DISCOVERABLE DOCUMENTS AND INFORMATION




Case 3:17-cv-00072-NKM-JCH Document 548-1 Filed 09/03/19 Page 1 of 2 Pageid#: 6220
            WHEREAS, on September 3, 2019, Plaintiffs filed a Motion to Compel Defendant

   National Socialist Movement to Disclose Custodians of Discoverable Documents and Information

   (the “Motion to Compel”) (ECF No. 547) and did not publicly file Exhibits 4 and 5 in accordance

   with Defendants’ position that such Exhibits contain Confidential or Highly Confidential

   information pursuant to the Order for the Production of Documents and Exchange of Confidential

   Information on January 3, 2018 (ECF No. 167).

            WHEREAS, the Plaintiffs have provided unredacted copies of those exhibits to the Court

   and moved, pursuant to Local Rule 9, for those exhibits to be sealed.

            IT IS HEREBY ORDERED, that Exhibits 4 and 5 to Plaintiffs’ Motion to Compel (ECF

   No. 547) are hereby sealed pursuant to Local Rule 9.



   Dated:


   SO ORDERED


                                                            Hon. Joel C. Hoppe, M.J.




Case 3:17-cv-00072-NKM-JCH Document 548-1 Filed 09/03/19 Page 2 of 2 Pageid#: 6221
